



        
Exhibit 10.1


VIRTUS INVESTMENT PARTNERS, INC.
PERFORMANCE SHARE UNITS AGREEMENT
Virtus Investment Partners, Inc. (the “Company”) hereby grants to the
Participant a Performance Share Unit award (“Award”), each Performance Share
Unit (“Performance Share Unit” or “PSU”) representing the right to receive one
share of common stock of the Company, par value $0.01 per share (“Common
Shares”) in accordance with and subject to the terms and restrictions of this
Agreement (the “Agreement”) and the Virtus Investment Partners, Inc. Omnibus
Incentive and Equity Plan (the “Plan”), which is incorporated by reference and
made a part of this Agreement. This is the first page of the Agreement, which
describes in detail your rights with respect to the Performance Share Units
granted to you hereby and which constitutes a legal agreement between you and
the Company. The number of PSUs granted to you and the applicable “Award Dates
and “Vesting Dates” with respect to this Award are each set forth in your
Fidelity Netbenefits online individual account.
 
IN WITNESS WHEREOF, Virtus Investment Partners, Inc. and the Participant, by
accepting this online grant Agreement, agree to be bound by the terms and
provisions of this Agreement, as of the date noted below.
 
                                
 
 
 
VIRTUS INVESTMENT PARTNERS, INC.
 
 
By:
 
/s/ Mardelle Peña
Title:
 
EVP Human Resources

 





--------------------------------------------------------------------------------





ARTICLE I
PERFORMANCE SHARE UNITS
Section 1.1. Performance Share Unit. “Performance Share Unit” means the right to
receive one share of common stock of the Company, par value $0.01 per share
(“Common Shares”) subject to the terms of this Agreement.
Section 1.2. Vesting. Subject to the terms and conditions of this Award, your
Performance Share Units will vest on the conclusion of each vesting period
ending on the Vesting Date(s), provided that (i) you remain employed by the
Company until each respective vesting date(s) and (ii) the “Integration
Condition” (as defined below) is achieved. As used herein, the “Integration
Condition” shall mean that, prior to the first anniversary of the Award Date,
(x) the “Closing”, as defined under the Agreement and Plan of Merger dated as of
December 16, 2016 among the Registrant, 100 Pearl Street 2, LLC, Lightyear Fund
III, AIV-2, L.P., and RidgeWorth Holdings LLC, has occurred and (y) the
Committee has certified that a successful integration has occurred with respect
to such Closing, as determined by the Committee in its sole discretion. In the
event the Integration Condition is not achieved, all Performance Share Units
shall be forfeited, unless previously vested pursuant to Section 1.4.
Section 1.3. Termination of Employment. If your employment with the Company
terminates due to:
(a) death, Disability, Early Retirement (as these terms are defined in the Plan)
or an involuntary termination that qualifies you for severance pay and severance
benefits under a Company approved severance plan, arrangement or agreement with
the Company, all as conclusively determined by the Company, then a portion of
your non-vested Performance Share Units will remain eligible to vest on the
scheduled Vesting Dates (subject to the achievement of the Integration
Condition), in an amount equal to (X) minus (Y), rounded up to the nearest whole
share, where:
 
 
(X)
equals the product of the number of Performance Share Units awarded multiplied
by the ratio of (1) the number of days that you were actively employed by the
Company since the Award Date divided by (2) the number of days between the Award
Date and the final scheduled vesting date for the Restriction Stock Units
covered by this Agreement; and

 
 
(Y)
equals the number of Performance Share Units that have already vested in
accordance with Section 1.2 as of your termination date;

(b) Retirement (as defined in the Plan), as conclusively determined by the
Company, then 100% of your non-vested Performance Share Units will remain
eligible to vest on the scheduled Vesting Dates (subject to the achievement of
the Integration Condition); or
(c) any reason other than those identified in paragraph (a) above, then any
Performance Share Units that have not vested in accordance with Section 1.2 as
of your termination date shall be forfeited and you shall have no rights
thereunder or hereunder.
Section 1.4 Change in Control. Subject to Section 11.2 of the Plan, in the event
of a Change in Control (as defined in the Plan), your Performance Share Units
under this Agreement that remain outstanding as of the date of such Change in
Control will automatically vest to the extent not then vested.
ARTICLE II
RIGHTS AND SETTLEMENT
Section 2.1. Rights as a Shareholder. Your Performance Share Units will not give
you any right to vote on any matter submitted to the Company’s stockholders. You
will have voting rights with respect to the Common Shares that underlie your
Performance Share Units only after the shares have actually been issued to you.
Section 2.2. Restrictions on Transferability. You will not have any right to
sell, assign, transfer, pledge, hypothecate or otherwise encumber your
Performance Share Units. Any attempt to affect any of the preceding in violation
of this Section 2.2, whether voluntary or involuntary, will be void.
Section 2.3. Dividend Equivalents. The Company will credit each of your
Performance Share Units with Dividend Equivalents from the date your award is
granted to the end of the Restricted Period (as defined in the Plan) which shall
be determined pursuant to section 1.2 of the Agreement. A “Dividend Equivalent”
is an amount equal to the cash dividend payable per Common Share multiplied by
the number of Common Shares then underlying each Performance Share Unit. Such
amount shall be credited to a book entry account on your behalf at the time the
Company pays any cash dividend on its Common Shares. Dividend Equivalents shall
vest at the same time as the underlying Performance Share Units, and shall be
distributed at the same time as the underlying Performance Share Units convert
to Common Shares.





--------------------------------------------------------------------------------







Section 2.4. Settlement of Your Performance Share Units. Promptly after the
date(s), if any, your Performance Share Units vest pursuant to Sections 1.2, 1.3
or 1.4 (as applicable), the Company will deliver to you the number of Common
Shares then underlying your vested Performance Share Units.
Section 2.5. Adjustment Due to Change in Capitalization. If any Adjustment Event
occurs before all of the Performance Share Units are settled pursuant to
Section 2.4, the number of Common Shares underlying each remaining Performance
Share Unit may be appropriately and equitably adjusted as provided in the Plan.
ARTICLE III
ADMINISTRATION
Section 3.1. Administration. The Committee is authorized to interpret your Award
and this Agreement and to make all other determinations necessary or advisable
for the administration and interpretation of your Award to carry out its
provisions and purposes. Determinations, interpretations or other actions made
or taken by the Committee pursuant to the provisions of this Agreement shall be
final, binding and conclusive for all purposes and upon all persons. The
Committee may consult with legal counsel, who may be regular counsel to the
Committee, and shall not incur any liability for any action taken in good faith
in reliance upon the advice of counsel.
ARTICLE IV
MISCELLANEOUS
Section 4.1. Tax Withholding. The Company will have the power to withhold, or
require you to remit to the Company promptly upon notification of the amount
due, an amount sufficient to satisfy Federal, state and local withholding tax
requirements with respect to your Award (or settlement thereof), and delivery of
Common Shares shall not occur until such requirements are satisfied. You shall
have the right to elect (a) to have Common Shares deliverable in respect of your
Award withheld by the Company or (b) to deliver to the Company previously
acquired Common Shares, in each case, having a fair market value sufficient to
satisfy your statutory minimum Federal, state and local tax obligation
associated with the transaction.
Section 4.2 IRC Section 409A. Notwithstanding anything in this Agreement to the
contrary, it is the intention of the parties that this agreement comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
all regulations or other guidance issued thereunder, and this agreement and the
payments of any benefits hereunder will be operated and administered
accordingly. However, neither the Company nor the Committee shall have any
liability to any person in the event Code Section 409A applies to this award or
any payments hereunder in a transaction that result in adverse tax consequences
to the award holder or any beneficiaries or transferees.
Section 4.3. Requirements of Law. The granting of your Award and the issuance of
Common Shares will be subject to all applicable laws, rules and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required.
Section 4.4. No Impact on Benefits. Your Award will not be compensation for
purposes of calculating your rights under any employee benefit plan.
Section 4.5. Securities Law Compliance. The Company shall have the authority to
determine the instruments by which your Award shall be evidenced. Instruments
evidencing your Award may contain such other provisions as the Company deems
advisable. The undersigned understands that the Company has filed with the
Securities and Exchange Commission a Form S-8 registration statement under the
Securities Act of 1933 with respect to the Plan and the shares covered by this
Agreement. The Company will endeavor to keep such registration statement
effective, but in the event the Company notifies you that such registration
statement is not then effective, you agree to refrain from sales of Common
Shares until such time as the Company advises you that such registration
statement has become effective.
Section 4.6 Trading Black Out Periods.By entering into this Agreement you
expressly agree that: (i) during all periods of your employment with the Company
or its affiliates, or while you are otherwise maintained on the payroll of the
Company or its affiliates, you agree to abide by all trading “black out” periods
with respect to purchases or sales of Company stock or exercises of stock
options for the Company’s stock established from time to time by the Company
(“Trading Black Out Periods”) and (ii) upon any cessation or termination of your
employment with the Company and its affiliates for any reason, you agree that
for a period of three (3) months following the effective date of any such
termination or cessation of your employment or, if later, for a period of three
(3) months following the date as of which you are no longer on the payroll of
the Company and its affiliates, you agree to continue to abide by all such
Trading Black Out Periods established from time to time by the Company.





--------------------------------------------------------------------------------





 
Section 4.7 Other.This Agreement is binding on you and your executors,
administrators, heirs and personal and legal representatives and on the Company
and its successors or assigns.
This Agreement, including the Cover Page and the Plan, contains the entire
Agreement and all terms between you and the Company with respect to this Award,
and there are no other understandings, warranties or representations with
respect to this Award.
Nothing in this Agreement gives you the right to continue working for or with
the Company nor changes the right which the Company has to terminate your
employment at any time.
This Agreement and your Award shall be governed by the laws of the State of
Connecticut (other than its conflict of law principles).
Any determination or interpretation by the Committee under or pursuant to this
Agreement shall be final, binding and conclusive for all purposes and upon all
persons affected hereby. In the event of a conflict between any term of this
Agreement and the terms of the Plan, the terms of the Plan shall control.
 





